TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 25, 2014



                                      NO. 03-14-00351-CV


                                         T. J., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM 433RD DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on May 12, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment.    Therefore, the Court affirms the trial court’s judgment.    Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.